Puerto Rico, Diciembre dos de mil novecientos uno.— Visto el presente recurso gubernativo interpuesto por Don Angel Lomo y García contra negativa del Registrador de la Propiedad de Aguadilla, á inscribir la escritura de venta de una casa. — Resultando: Que por escritura pública otorgada en la Ciudad de Ponce, ante el Notario de la misma, Don Rafael León y Paz, en trece de Agosto último, Don Juan Príncipe y Vázquez, en su carácter de Juez Municipal de dicha Ciudad, á voz y nombre y en rebeldía de Don Félix Abanuza y Ruiz, por sí y como representante de su esposa *277Doña María Rosario Serrano y Ríos, en cumplimiento de la sentencia firme recaída en el juicio verbal seguido ante el propio Juzgado Municipal, por Don Angel Lomo y García contra el Don Félix Abanuza y Ruiz, en los conceptos expre-sados sobre otorgamiento de la escritura de venta de una casa sita en la calle de Alfonso XII, del pueblo de Lares, vendió al referido Don Angel Lomo y García, la casa expresada que es terrera, de madera y cubierta de hierro galvanizado, en precio y cantidad de ciento noventa y cinco pesos provin-ciales, que se dieron por recibidos y que presentada esta escritura en el Registro de la Propiedad de Aguadilla, para su inscripción, le fué denegada por el Registrador, por apa-recer del Registro inscrita la finca, á que dicha escritura se refiere, á favor de Doña María Rosario Serrano y’ Ríos, sin que se exprese allí el carácter de ganancial que se le atribuye en dicho documento, para lo que sería necesario una decla-ratoria judicial previa, cuyo defecto es insubsanable, según las resoluciones de la Dirección General de doce de Febrero de mil ochocientos setenta y cuatro y siete de Marzo de mil ochocientos noventa y cinco. — Resultando : Que notificada la precedente nota al presentante de dicha escritura, no estuvo conforme con la negativa del Registrador, por lo que la elevó éste con su informe á este Tribunal Supremo para la resolución correspondiente, compareciendo también ante el mismo por escrito y dentro del término legal el comprador Don Angel Lomo y García, interponiendo en forma el pre-sente recurso gubernativo contra la calificación del Regis-trador y pidiendo se revoque y se le ordene la inscripción de la escritura con las costas. — Resultando : Que por auto para mejor proveer, dispuso este Tribunal que el Registrador de la Propiedad de Aguadilla remitiese certificación literal del asiento de inscripción de la casa de que se trata, á favor de Doña María Rosario Serrano, y que remitida dicha certifica-ción, aparece de ella, que la adquirió con asistencia y con-sentimiento de su esposo Don Félix Abanuza y Ruiz, á título de compra, de Doña Juana Bracero y Rodríguez, en precio y *278cantidad de seiscientos pesos, moneda corriente, en la fecha del contrato, que confesó recibidos la vendedora, por escri-tura pública otorgada en ocho de Marzo de mil ochocientos noventa y ocho, en el pueblo de Lares, ante el Notario Don Víctor Primo Martínez y González, que fué inscrita en el Registro de la Propiedad de Aguadilla, sin más antecedentes. —Considerando: Que con arreglo al artículo 1,401, núme-ro 1? del Código Civil, son bienes gananciales los adquiridos por título oneroso durante el matrimonio á costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno sólo de los esposos; y que según prescriben los ar-tículos 1,407 y 1,413 del mismo Código, se reputan ganancia-les todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente al marido ó á la mujer, y que el marido puede enajenar dichos bienes á título oneroso sin el consentimiento de la esposa. — Considerando: Que apli-cados estos preceptos al caso que motiva el presente recurso, debe estimarse como ganancial la casa adquirida por Doña María Rosario Serrano, toda vez que lo fué á título oneroso y constante su matrimonio con Don Félix Abanuza, y que no consta que fuera adquirida con bienes de su propiedad particular, por lo que debe reconocerse la capacidad del marido Don Félix Abanuza para enajenarla, y en su nom-bre y representación la del Juez municipal de Ponce, aun-que no aparezca inscrita á su nombre y sí al de su esposa, á tenor de lo que establece el citado artículo 1,413 del Código Civil-. — Considerando : Que no se demuestra temeridad ni malicia de parte del Registrador de la Propiedad de Agua-dilla al denegar la inscripción de la escritura de que se trata. Vistas las disposiciones legales citadas y las resoluciones de la Dirección General de los Registros de la Propiedad y del Notariado de ocho de Noviembre de mil ochocientos ochenta y dos y veinte y tres de Abril de mil ochocientos noventa y ocho'. — Se revoca la nota denegatoria puesta por el Registra-dor de la Propiedad de Aguadilla al pie de la escritura de que se trata en el presente recurso, y se declara que procede *279su inscripción en el Registro de la Propiedad, á cuyo efecto devuélvase al citado Registrador, con copia de la presente resolución, que se publicará en la Gaceta Oficial para su conocimiento y el de los interesados, y á los demás efectos procedentes. — Lo acordaron y firman los señores del Tribunal Supremo, de que certifico.
José S. Quiñones. — José C. Hernández. — José M>Figüeras. —J. H McLeary. — E. de J. López Gaztambide, Secretario.